'"                 -,;:-;:-· •   •,   ...,. • ••   • Allen v. Dameron IV et a/., No. 93056-2


       Does an officer, vice principal, or agent's participation in the decision to file
       the Chapter 7 bankruptcy petition that effectively terminated his or her
       employment and ability to control payment decisions alter the analysis? If
       so, how?

Order Vacating J. & Certifying Questions to Wash. Supreme Ct., Allen v. Dameron, No.

C14-1263RSL, at 3-4 (W.O. Wash. Apr. 28, 2016).

       We answer both the certified questions in the affirmative. First, officers, vice

principals, or agents may be held personally liable under the WRA, even if the payday

date for those wages came after the employer filed for chapter 7 bankruptcy. Second, an

officer's participation in the decision to file the chapter 7 bankruptcy petition tends to

show a willful withholding of wages-the second element required by the WRA

FACTS

I.     Factual History

       Michael Allen accepted a job as interim chief financial officer (CFO) for Advanced

Interactive Systems Inc. (AIS) 1 and transferred to Seattle from the United Kingdom

where he worked for one of AIS's subsidiaries. AIS was profitable only twice in its

company history and repeatedly defaulted on loans from its senior secured lender,

Anderson Mezzanine Partners (KAMP). 2 KAMP initially excused those defaults by

renewing its agreements with AIS from 2010 until early 2013. However, on February 14,




1
 AIS developed, manufactured, and sold virtual reality products for government agencies, the
military, and the federal Department of Homeland Security.
2
  In August 2010, AIS borrowed $15 million from KAMP, and KAMP received a senior secured
interest in AIS's United States assets and control agreements for AIS's United States bank accounts,
giving KAMP the right to seize AIS's bank accounts. AIS borrowed another $5 million from KAMP in
May 2012.


                                                 2
Allen v. Dameron IV et a/., No. 93056-2


2013, AIS received a notice of default from KAMP, and KAMP seized control of AIS's

United States bank accounts.

         After it received the notice of default from KAMP, the AIS board tried to save AIS

from its impending bankruptcy. At that time, there were five board members: Zechariah

Clifton Dameron IV and Daniel Standen (the defendants in this action), as well as John

Rigas, David McGrane, 3 and Steven Kalmanovitz (aka Steven Kalman). Unfortunately,

the board was unsuccessful and AIS filed for bankruptcy on March 14, 2013. The

intervening events were as follows.

         On February 15, 2013, the board wrote a letter asking KAMP to release the funds

necessary for AIS to meet its payroll. Five days later, the board wrote to inform KAMP

that should it fail to release the funds, AIS would have to terminate all of its employees.

That letter informed KAMP that failure to release the funds would incur liability for

withheld wages under chapter 49.52 RCW. KAMP responded, lifting its hold on AIS's

bank accounts. As a result, the board now authorized every payment AIS made.

However, the existing funds were insufficient to meet AIS's financial obligations, and the

board requested additional funding 4 from KAMP.

         Given the dire financial state of AIS, Dameron proposed that AIS make

preparations to file for chapter 7 bankruptcy 5 should KAMP decline to provide additional

funding to AIS. Standen seconded Dameron's proposal, and the board approved the


3
 McGrane was also the chief executive officer and president of AIS until he resigned on March 5,
2013.
4
    The board also suggested selling AIS's subsidiaries.
5
    See 11 U.S.C. §§ 701-784.


                                                   3
Allen   v.   Dameron IV eta/., No. 93056-2


proposal. Specifically, Dameron and Standen were "empowered" to file a chapter 7

bankruptcy petition after approval from the board of directors. Immediately following that

meeting, Rigas resigned.

         KAMP rejected all of the board's funding requests. In light of KAMP's rejection,

Dameron proposed that AIS file for chapter 7 bankruptcy as soon as possible, terminate

all AIS employees, except for those necessary to prepare the chapter 7 filings, and cease

operations of AIS and its subsidiaries. The board unanimously approved the proposal.

McGrane resigned after that meeting, leaving AIS without a chief executive officer (CEO)

and only Dameron, Standen, and Kalman as the remaining members of the board.

         Pursuant to the board's action, Allen sent a termination letter to AIS's employees

on March 4. The termination letter informed the employees of the chapter 7 filing and

acknowledged that they would receive their final paycheck, including accrued vacation,

on March 15, their regular payday date. Allen's employment was not terminated at this

time since he was one of the employees the board deemed necessary to prepare the

chapter 7 filing.

         At the next board meeting, the board decided that upon filing for chapter 7

bankruptcy, the remaining company funds would be allocated for retained employees,

payroll taxes, state sales taxes, and employees, while holding $25,000 for insurance.

Shortly thereafter, the board paid $19,837.08 for AIS's April general insurance premiums,

$13,953.00 for directors' and officers' insurance, and $7,853.96 in payroll advance for

retained employees.




                                              4
Allen v. Dameron IV eta/., No. 93056-2


      On March 14, 2013, the board authorized the filing of AIS's chapter 7 bankruptcy

petition. 6 Minutes prior to the filing, the board adopted a resolution to use its remaining

assets for employees' wages. The board paid approximately $16,000.00 to employees'

401 K plans and $31,423.72 to payroll. That amount was not sufficient to cover all wages

thatAIS owed to its employees, which amounted to $322,615.02, and none of that money

was paid to Allen.

II.    Procedural History

      After AIS filed chapter 7 bankruptcy, three former employees filed a class action

suit on behalf of all terminated AIS employees against all former AIS board members,

including Dameron and Standen (hereafter referred to as the defendants), for willful

withholding of wages under RCW 49.52.050, the Washington Rebate Act (WRA). That

case settled, and the defendants and Rigas agreed to pay the class $356,500. However,

the terms of the settlement offer excluded Allen as a member of that class.

       Thereafter, Allen filed this civil suit in the United States District Court for the

Western District of Washington, alleging that the defendants willfully withheld wages in

violation of the WRAJ See Allen v. Dameron, No. C14-1263RSL, 2016 WL 827168, at

*1 (W.O. Wash. Mar. 3, 2016) (court order), vacated on recons., 2016 WL 4772484




6
 Allen asserts that the bankruptcy filing terminated all employees, including Dameron, Standen, and
Kalman. Dameron and Standen disagree, asserting that they resigned following the filing. However,
Kalman is the only board member who appears to have formally resigned; in a letter dated March
13, 2013, Kalman announced his resignation, effective upon the chapter 7 filing. Regardless,
Dameron and Standen's employment terminated upon the filing for chapter 7 bankruptcy.
7Allen sought an award of $84,175.21, but the district court concluded that the unpaid wages,
severance, and unused vacation amounted to $78,303.17.




                                                 5
Allen   v.   Dameron IV eta/., No. 93056-2


(Apr. 22, 2016) (court order). Allen claimed that he was owed three months' severance

pay, unused vacation pay, and wages earned during two pay periods: wages with a

payday date one day after the bankruptcy petition was filed and one week's worth of

wages with a payday date 15 days after the filing. 8 The defendants moved for summary

judgment, and the district court granted that motion, reasoning that (1) the defendants

did not have the authority to pay Allen's wages on the dates they became due and that

(2) the defendants did not willfully withhold wages from Allen. See id. at *4.

         Allen timely filed a motion asking the district court to vacate its judgment and

reconsider the defendants' motion for summary judgment. Allen argued that the district

court should have certified the relevant questions of state law to this court. Over the

defendants' opposition, the district court granted Allen's motion to vacate the summary

judgment. The district court then certified two questions to this court:

         [(1 )] Is an officer, vice principal, or agent of an      employer liable for a
         deprivation of wages under RCW 49.52.050 when            his or her employment
         with the employer (and his or her ability to control     the payment decision)
         was terminated before the wages became due and           owing?

         [(2)] Does an officer, vice principal, or agent's participation in the decision
         to file the chapter 7 bankruptcy petition that effectively terminated his or her
         employment and ability to control payment decisions alter the analysis? If
         so, how?

We granted review pursuant to RCW 2.60.020. 9



8
  AIS filed its chapter 7 petition on March 14, 2013. The first set of Allen's wages had a pay period
that ended on March 10, with a payday date of March 15. The second set of Allen's wages had a
pay period that ended on March 24 and a payday date of March 29.
9
  On appeal, on October 13, 2016, the defendants filed their answer brief to the Washington
Employment Lawyers Association's amicus brief supporting Allen. Allen moved to strike this answer,
arguing that it was untimely because the deadline to file any answer to the amicus was September
29, 2016. Subsequently, the court allowed the defendants to file a motion for an extension of time to



                                                 6
Allen   v.   Dameron IV eta/., No. 93056-2


STANDARD OF REVIEW

         We treat certified questions as "questions of law that we review de novo." Carlsen

v. Glob. Client Sols., LLC, 171 Wn.2d 486, 493, 256 P.3d 321 (2011 ). In addition, "[w]e

consider the legal issues not in the abstract but based on the certified record provided

by the federal court." /d. For cases such as this, where the questions "pertain to a motion

for summary judgment, we perform the same inquiry as the district court." Saucedo             v.
John Hancock Life & Health Ins. Co., 185 Wn.2d 171, 178, 369 P.3d 150 (2016).

ANALYSIS

         We reject the defendants' invitation to reformulate the certified questions and

answer both certified questions in the affirmative. First, we hold that an officer, vice

principal, or agent may be personally liable for the failure to pay wages under the WRA,

even when the payday date for such wages comes after the filing of chapter 7

bankruptcy. Second, an officer, vice principal, or agent's participation in the decision to

file for chapter 7 bankruptcy tends to show a willful withholding of wages under the WRA.

I.       We Decline the Invitation To Reformulate the Certified Questions

         We have the authority to reformulate certified questions. Danny v. Laidlaw Transit

Servs., Inc., 165 Wn.2d 200, 205, 193 P.3d 128 (2008). However, we decline to do so

here.

         The defendants' request to reformulate the certified questions is actually a request

for the court to answer a completely different question. The defendants ask us to answer

whether they, as members of the board of directors, may be held liable under the WRA.


be applied to their answer retroactively. We passed these motions to the merits and now grant the
defendants' motion for extension of time and deny Allen's motion to strike.


                                               7
Allen   v.   Dameron IV eta/., No. 93056-2


The certified questions, on the other hand, ask us to clarify our law regarding the

application of the WRA in circumstances of chapter 7 bankruptcy. The district court's

certified questions already assume the existence of individuals who are liable under the

WRA. The WRA states that an individual can be personally liable if they are an "officer,

vice principal, or agent." 10 RCW 49.52.050. The district court's certified questions mirror

that language exactly by asking about the liability of an "officer, vice principal, or agent."

We decline to answer a question that the federal district court seems already to have

answered.

         In addition, the circumstances where a member of the board of directors will be

liable under the WRA appear to be rare. Here, the directors were acting as the de facto

officers of AIS. In fact, AIS operated without a CEO for a period of several days until the

board filed for chapter 7 bankruptcy. The board made the decisions of who, when, and

how much was being paid to AIS employees. Such decision-making is not within the

normal duties of a member of the board of directors for a corporation. Given the rare

circumstances in which a director would make the type of decisions subject to liability

under the WRA, we decline to reformulate the certified question.

II.      An Officer, Vice Principal, or Agent May Be Held Liable under the WRA When His
         or Her Employment Was Terminated by the Filing of a Chapter 7 Bankruptcy
         Petition and the Payday Date for Wages Came after the Filing

         We answer the first certified question in the affirmative for two reasons. Neither

the date of the employee's payday in relation to the filing of the chapter 7 bankruptcy nor


10
   The terms are defined according to their common law meanings. See Ellerman v. Centerpoint
Prepress, Inc., 143 Wn.2d 514, 520-23, 22 P.3d 795 (2001). The additional requirement that the
individual officer, vice principal, or agent had control over the payment of wages is discussed infra
at Section II.


                                                 8
Allen v. Dameron IV eta/., No. 93056-2


the court's holding in Ellerman v. Centerpoint Prepress, Inc., 143 Wn.2d 514, 522-23, 22

P.3d 795 (2001 ), precludes imposing personal liability under the WRA on an officer, vice

principal, or agent.

A      In Circumstances of Chapter 7 Bankruptcy, We Look to Whether an Employee's
       Earned Wages Were Withheld on the Date the Corporation Filed for Bankruptcy

       As demonstrated in Morgan v. Kingen, 166 Wn.2d 526, 210 P.3d 995 (2009), the

filing of bankruptcy does not cut off the potential liability of an officer, vice principal, or

agent. Morgan presented a similar fact pattern-wages were earned prior to the chapter

7 filing, but were not payable until payday dates after the filing. /d. at 532, 535 n.1. A

CEO and CFO opened and operated a casino. /d. at 531. One year after opening, the

casino filed for chapter 11 bankruptcy. /d. at 532. After the chapter 11 filing, the CEO and

CFO continued to operate the casino as debtors-in-possession. /d. The casino's financial

position continued to decline, and the United States trustee moved to convert the chapter

11 proceeding into a chapter 7 liquidation. /d. During the hearing on the motion, the

officers declined to inject more capital into the casino and the matter was converted into

a chapter 7 bankruptcy. /d. Before the conversion, the casino's employees earned wages

covering two pay periods, and the payday dates for the wages occurred after the chapter

7 conversion date. /d. at 532, 535 n.1. The officers therefore "suggest[ed] the failure to

pay these wages was beyond their control," relying on our holding in Ellerman. /d. at 535.

       We addressed this argument first in a footnote, stating that "the first pay period of

unpaid wages ended well before the conversion date ... [and] even if we considered the

payday date relevant, [the casino] lacked adequate cash to pay the employees their

earned wages when it entered chapter 7 liquidation." /d. at n.1. Thus, Morgan suggested



                                               9
Allen   v.   Dameron IV eta!., No. 93056-2


that in circumstances of bankruptcy, we are most concerned with the withholding of

earned wages on the date of filing, regardless of whether the established payday date

comes after the employer entered bankruptcy.

         This understanding is consistent with RCW 49.48.01 0, which states that "[w]hen

any employee shall cease to work for an employer, whether by discharge or by voluntary

withdrawal, the wages due him or her on account of his or her employment shall be paid

to him or her at the end of the established pay period." Under normal circumstances, an

employee is paid his or her wages earned during a specified pay period on a payday

date established by the employer. WAC 296-126-023. In those circumstances, we judge

whether an employer or agent has withheld wages under the WRA if the employer failed

to pay the employee his or her wages after the payday date ended. However, when an

employer files for chapter 7 bankruptcy, the filing usually terminates all employees, as

happened in this case. Often, this renders the previously established pay periods and

payday dates irrelevant if they occur after the filing. 11



11 The defendants argue that we should not hold an officer, vice principal, or agent liable in this
situation because the legislature has created an alternative remedy for employees like Allen. The
defendants direct the court to RCW 49.56.01 0, which states that wage claims "are preferred claims
[in cases of bankruptcy], and must be paid by such trustees or assignees before any other creditor
or creditors." Therefore, the defendants argue, "the trustee is the proper party against whom such
claims may and should be brought."

        This assertion ignores the purpose of the WRA, which expressly provides for personal
recovery against individual officers. As we have noted in several cases, "The statute must be liberally
construed to advance the Legislature's intent to protect employee wages and assure payment."
Schilling v. Radio Holdings, Inc., 136 Wn.2d 152, 159, 961 P.2d 371 (1998). In addition, "[t]he wage
statutes ... reflect the legislature's strong policy in favor of payment of wages to employees."
Jumamil v. Lakeside Casino, LLC, 179 Wn. App. 665, 682, 319 P.3d 868 (2014). Although Allen may
have another cause of action pursuant to RCW 49.56.01 0, this fact does not negate his cause of
action under the WRA. There are many reasons why an employee may choose to sue an individual
officer instead of the trustee of the employer's bankruptcy proceedings, chief among them an
organization's financial insolvency, e.g., insufficient funds to satisfy wage claims. In such


                                                  10
Allen v. Dameron IV et a/., No. 93056-2


       We decline to allow responsible officers, principals, and agents to circumvent the

legislature's intent that employees receive all the wages owed to them simply because

the previously established payday date for wages occurs after a chapter 7 filing. 12 The

purpose of the WRA is clear; it is

       "primarily a protective measure ... [with] the aim or purpose ... to see that
       the employee shall realize the full amount of the wages ... he is entitled to
       receive from his employer, and which the employer is obligated to pay, and,
       further, to see that the employee is not deprived of such right, nor the
       employer permitted to evade his obligation, by a withholding of a part of the
       wages."

Schilling v. Radio Holdings, Inc., 136 Wn.2d 152, 159, 961 P.2d 371 (1998) (quoting

State v. Carter, 18 Wn.2d 590,621, 140 P.2d 298, 142 P.2d 403 (1943)). In simpler terms,

the WRA "must be liberally construed to advance the Legislature's intent to protect

employee wages and assure payment." 13 /d. Therefore, in circumstances of chapter 7

bankruptcy, we look to whether the employer or officer, vice principal, or agent withheld




circumstances, the legislature has created a remedy via the WRA, allowing employees to recover
their wages from the individual officers, vice principals, or agents of the employer.
 12
'  The defendants also argue that the wages implicated by the certified questions are limited,
comprising at most one month, implying that an employee's recovery of wages in these
circumstances is somehow less important. See WAC 296-126-023(c) (requiring wages in
Washington be paid at least monthly). However, this argument neglects that the WRA is part of "a
comprehensive legislative system with respect to wages indicat[ing] a strong legislative intent to
assure payment to employees of wages they have earned." Schilling, 136 Wn.2d at 159. Under the
statute, it does not matter whether the wages withheld are for one day's or one month's work. In
passing the WRA, the legislature intended to allow employees to recover a// the wages they have
earned. See id.
13
   The concurring opinion asserts that the mental element of the WRA is not subject to a liberal
construction because it is not ambiguous and because it is a criminal statute. No party argues that
the mental element of the WRA should be given a narrow construction. Instead, the defendants
assert that they lacked the necessary control over wages to be held liable as an officer, vice principal,
or agent. As a result, we do not comment here on the proper construction of the mental element of
the WRA.

                                                   11
Allen v. Dameron IV eta/., No. 93056-2


their employees' earned wages "when [the company] entered chapter 7 liquidation"

instead of on the established payday date. Morgan, 166 Wn.2d at 535 n.1.

B.    Ellerman Exempted Low-Level Managers and Supervisors from Liability under the
      WRA Because They Lack Control over the Decision To Pay Wages

      Our decision in Ellerman, on which the defendants rely, does not cut off the liability

of officers, vice principals, or agents upon the filing for bankruptcy. Instead, our

discussion of control in Ellerman exempted low-level managers and supervisors from

liability under the WRA, as our decision in Morgan confirms.

      In Ellerman, we were asked whether a business manager had sufficient control

over the payment of wages to be held liable under the WRA. Ellerman, 143 Wn.2d at

519. Since the terms "vice principal" and "agent" are not defined in the WRA, they are

given their common law meanings in which they could encompass a manager or

supervisor. /d. at 521-22. However, in Ellerman, we declined to hold the business

manager liable under the WRA. /d. at 523. After explaining that the manager lacked

control over the payment of wages and the legislature "intended to impose personal

liability on only [individuals] who directly supervise or control the payment of wages," we

concluded the manager was not liable under the WRA. /d. 521-22.

       In Morgan, we distinguished the Morgan officers from the Ellerman manager.

Morgan, 166 Wn.2d at 536. In Morgan, it was clear that the officers "both had authority

over the payment of wages." /d. We went on to note that "the wages owed were accrued

prior to the chapter 7 conversion" 14 and that the "legislature intended ... to impose


14 The amicus brief of Washington Employment Lawyers Association discusses at length the issue
of when Allen's wages accrued, claiming that it is the only way that Morgan can be distinguished
from the present case. The issue of wage accrual appears to be a heavily fact-dependent inquiry,


                                              12
Allen v. Dameron IV eta!., No. 93056-2

personal liability on the officers in cases like this because the officers control the financial

decisions of the corporation." /d. Therefore, we rejected the officers' lack of control

argument, declaring "bankruptcy of the corporation is not a means to escape personal

liability by those who failed to pay wages owed." !d.

       Acknowledging that this language in Morgan supports Allen's position, the

defendants attempt to distinguish it on the basis that in Morgan we decided "whether

financial status, specifically bankruptcy under chapter 7 liquidation, is a valid defense to

negate the finding of a willful failure to pay wages owed to employees." /d. at 531

(emphasis added). The defendants argue that Morgan's holding is limited to the second

element under the WRA, willfulness, since the court framed the question as one dealing

with the element of willfulness. The defendants therefore assert that the court's language

in Morgan clarifying why the WRA requires an officer to have control over the payment

of wages is dicta and not binding. Rather, they argue that Ellerman's holding precludes

a finding of personal liability since they lacked control over the payment of wages after

the chapter 7 bankruptcy filing took place.

       The defendants' argument attempts to isolate both the Ellerman and Morgan

holdings and ignores the language of the WRA. Before the court can reach the question

of whether the withholding of wages was willful under the WRA, it must first determine if

an individual qualifies as a member of the class of individuals designated as potentially

liable under the statute. See RCW 49.52.050 (requiring an individual to be an "officer,


and as the case is on a motion for summary judgment, the district court has yet to weigh in on these
issues. In addition, this would be a superficial way for the court to distinguish Morgan, given its
language that directly addresses the main issues contested here. As a result, the court need not and
does not address the question about when Allen's wages accrued.


                                                13
Allen v. Dameron IV eta/., No. 93056-2


vice principal, or agent" and a willful withholding of wages to establish liability). The

Morgan court concluded that the officers held the necessary control to qualify as officers

under the WRA, despite the fact that the casino's status had been converted into a

chapter 7 bankruptcy. See Morgan, 166 Wn.2d at 536. As a result, the court's language

rejecting the officers' argument that "the failure to pay the[] wages was beyond their

control" was not dicta, but a necessary first step in the court's analysis. /d. at 535.

Consequently, our analysis in Morgan controls. The defendants make the same

argument the officers in Morgan made, namely that they lacked control over the payment

of wages and therefore cannot be held liable under the WRA. We once again reject the

argument that the filing of chapter 7 bankruptcy precludes holding an officer, vice

principal, or agent personally liable under the WRA.

Ill.   An Officer, Vice Principal, or Agent's Participation in the Decision To File the
       Chapter 7 Bankruptcy Petition Tends To Show a Willful Withholding of Wages

       We also answer the second certified question in the affirmative. An officer's

participation in the decision to file the chapter 7 bankruptcy petition, where this decision

effectively terminated the officer's employment and thus the ability to control payment

decisions, makes it more likely that an officer may be held liable under the WRA because

it shows willfulness, the second element required by the WRA.

       To succeed in an action under the WRA, a claimant must show both (1) the

individual being sued is an officer, vice principal, or agent of the claimant's employer who

has control over the payment of wages and (2) the individual willfully withheld the

claimant's wages. See RCW 49.52.050; see also Ellerman, 143 Wn.2d at 523. We read

the district court's second question as one dealing with the second element of the WRA-



                                             14
Allen v. Dameron IV et a/., No. 93056-2


willfulness. We hold that an officer's participation in the decision to file the chapter 7

bankruptcy petition alters the WRA analysis because it tends to show willfulness on the

part of the officer.

       In Schilling, we discussed the element of willfulness under the WRA. We held that

the "nonpayment of wages is willful 'when it is the result of a knowing and intentional

action.'" Schilling, 136 Wn.2d at 160 (quoting Lillig v. Becton-Dickinson, 105 Wn.2d 653,

659, 717 P.2d 1371 (1986)). We further explained that "there are two instances when an

employer's failure to pay wages is not willful: ... 'either by a finding of carelessness or

by the existence of a bona fide dispute."' /d. (quoting Pope v. Univ. of Wash., 121 Wn.2d

479,491 n.4, 852 P.2d 1055, 871 P.2d 590 (1993)). "[C]arelessness ... suggests errors

in bookkeeping or other conduct of an accidental character," and a bona fide dispute

exists when there is "a 'fairly debatable' dispute over whether an employment

relationship exists, or whether all or a portion of the wages must be paid." /d. at 161

(citing Brandt v. lmpero, 1 Wn. App. 678, 680-81, 463 P.2d 197 (1969)). In Schilling, we

specifically rejected a "financial inability to pay" exception to the WRA, concluding that

an officer's failure to pay was willful under the WRA in circumstances where the

corporation lacked sufficient funds to pay wages. 15 /d. at 164-66.




15
  The concurring opinion argues that the court cannot reject a "'financial inability to pay"' defense to
criminal liability under the WRA. Concurrence at 4. The WRA creates criminal liability and provides
a civil remedy when an employer willfully withholds wages. This case is about the civil remedy
available under the WRA. The criminal aspect of the statute was not briefed by the parties and is not
before us.

                                                  15
Allen v. Dameron IV eta/., No. 93056-2


      We also discussed the element of willfulness under the WRA in Morgan.166

Wn.2d at 536-37. There, we reasoned that officers, vice principals, or agents should be

held liable under the WRA for their willful decisions that impact the payment of wages:

             The legislature intended ... to impose personal liability on the
      officers in cases like this because the officers control the financial decisions
      of the corporation. There are many examples that highlight the need for
      such risk of personal liability. The officers decide whether to pay one debt
      over another (e.g., wages). The officers have the choice to file bankruptcy
      or, say, close the business and pay its debts (including wages). The officers
      decide whether to continue running an inadequately capitalized corporation
      while hoping for a change in financial position.

/d. The WRA imposes personal liability on an officer for such decisions because "the

officers control the choices over how the corporation's money is used." /d. at 537. And

all of these decisions constitute willful action taken under the WRA.

      Contrary to the defendants' assertions, we do not subject any business decision

to potential liability under the WRA. As discussed above, Morgan already held that

individuals may be held liable under the WRA in circumstances of chapter 7 bankruptcy.

The defendants offer no evidence that Morgan resulted in a business environment where

management prematurely leaves corporations in financial distress. Rather, this decision

is consistent with our reasoning in Schilling and Morgan. The defendants do not argue a

recognized exception to the willfulness element of the WRA as discussed in Schilling.

Instead, they say they lacked control. However, the defendants misapprehend when

having control is critical in circumstances of bankruptcy. As discussed above, we are

most concerned about whether the wages that employees have earned were withheld.

A bankruptcy does not excuse the willfulness of an individual's exercise of his or her

control to not pay wages, especially in circumstances where the decision to file for



                                             16
Allen   v. Dameron IV eta/.,   No. 93056-2

chapter 7 bankruptcy is controlled by the individual exercising control over wages. See

id. at 536 (concluding "bankruptcy of the corporation is not a means to escape personal

liability by those who failed to pay wages owed").

        Here, the defendants chose to retain Allen, chose when to file for bankruptcy, and,

most importantly, chose to withhold his wages. Unlike the business manager in Ellerman,

the defendants had full control over the decision to pay wages up until they chose to file

for chapter 7 bankruptcy. Then, the defendants chose to put further payment of employee

wages beyond their control by filing a chapter 7 bankruptcy petition. In addition, the

defendants chose to pay insurance costs with company funds before they paid employee

wages in full. The defendants' decision to put the payment of employee wages beyond

their control by filing a chapter 7 petition tends to show their willful withholding of wages

under the WRA. As a result, individuals like the defendants may be held liable for their

decision not to pay wages accordingly.

CONCLUSION

        We reject the defendants' invitation to reformulate the certified questions. We

answer both certified questions in the affirmative. First, we hold that an officer, vice

principal, or agent may be held liable under the WRA when his or her employment was

terminated due to chapter 7 bankruptcy and the payday date for wages owed came after

the filing for chapter 7 bankruptcy. This conclusion reflects our holdings in both Ellerman

and Morgan. And, in these circumstances, we consider whether the earned wages were

withheld on the date when the individuals chose to file for chapter 7 bankruptcy, rather

than on the established payday date if such a date came after the chapter 7 filing.




                                             17
Allen v. Dameron IV eta!., No. 93056-2

      Second, we hold that an officer, vice principal, or agent's participation in the

decision to file the chapter 7 bankruptcy petition tends to show a willful withholding of

wages under the WRA. We recognize that the legislature intended to hold individuals

liable in these circumstances because of the control they exercise over payment

decisions. Having answered the certified questions in the affirmative, we remand the

case to the district court for proceedings consistent with this opinion.




                                             18
Allen v. Dameron IV eta/., No. 93056-2




      WE CONCUR.




                                         t~·~·-




                                         19
Allen v. Dameron IV et al., No. 93056-2
(Gordon McCloud, J., concurring)




                                     No. 93056-2

       GORDON McCLOUD, J. (concurring)-! agree with the majority's answer

to the certified questions, but I write separately to emphasize the limits of those

holdings.

       The first certified question asks whether "an officer, vice principal, or agent

of an employer [is] liable for a deprivation of wages under RCW 49.52.050 when

his or her employment with the employer (and his or her ability to control the

payment decision) was terminated before the wages became due and owing." Order

Vacating J. & Certifying Questions to Wash. Supreme Ct. (Order), Allen v.

Dameron, No. C14-1263RSL, at 3-4 (W.D. Wash. Apr. 28, 2016). The majority

says that the answer is yes because ( 1) those entities are listed as potential defendants

in the cited statute and (2) termination of those entities' employment prior to their

payday does not insulate them from liability. Majority at 8-11. It concludes that this

means that such entities "may be held personally liable under the WRA [(wage rebate

act), RCW 49.52.050]." Id. at 2 (emphasis added). I agree.

       I write separately to clarify that "may" means "may." The other prerequisites

to WRA liability must still be met before such liability can attach. Specifically,
                                            1
Allen v. Dameron IV et al., No. 93056-2
(Gordon McCloud, J., concurring)




plaintiffs must still prove the statute's mental element: that the deprivation of wages

was done "[w]illfully and with intent to deprive." RCW 49.52.050(2).

       The majority is generally correct that the WRA must be liberally construed to

advance the legislative purpose '"to protect employee wages and assure payment."'

Majority at 11 (quoting Schilling v. Radio Holdings, Inc., 136 Wn.2d 152, 159, 961

P.2d 371 (1998)). But this mental element of the statute we are construing today-

RCW 49.52.050(2)-is not subject to a liberal construction for two reasons.

       First, RCW 49.52.050(2) is not ambiguous.             The legislature clearly and

expressly included within that statute the mental element of"[w]illful[ness] and ...

intent to deprive." RCW 49.52.050(2). When a statute contains such an explicit

mens rea requirement, the courts must enforce it.

       Second, RCW 49.52.050(2) is a criminal statute. It states that any covered

person who commits any act listed in subsections (1)-(5) "[s]hall be guilty of a

misdemeanor." RCW 49.52.050. Thus, even if it were ambiguous, it would subject

to a strict, not a liberal, construction. 1


       1  The fact that the plaintiffs in this case seek a civil remedy does not change
that. RCW 49.52.070 provides a civil remedy to employees who are victimized by the
willful and intentional deprivation of wages criminalized by RCW 49.52.050(2). But it is
still the meaning ofRCW 49.52.050(2) that we were asked to interpret. And because that
statute has criminal applications, we must apply the same interpretive rules to the mens rea
in that statute that we apply when interpreting other criminal statutes. See United States v.
                                              2
Allen v. Dameron IV et al., No. 93056-2
(Gordon McCloud, J., concurring)




      I therefore agree with the majority's answer that the entities listed in the first

question, which are the same as the entities listed as potential defendants in RCW

49.52.050, "may" be held liable. But the plaintiffs in this case must still prove the

other prerequisites to WRA liability, including willfulness and intent, in order to

prevail.

       The second certified question asks whether a defendant's "participation in the

decision to file the Chapter 7 bankruptcy petition that effectively terminated his or

her employment and ability to control payment decisions alter[s] the analysis" and,

"[i]f so, how." Order at 3-4. Once again, the majority correctly answers in the

affirmative and explains that, in the context of the record we have been supplied with

in this case, "an officer's participation in the decision to file the chapter 7 bankruptcy

petition alters the WRA analysis because it tends to show willfulness on the part of

the officer." Majority at 15.

       The majority does, however, go on to state that we have "specifically rejected

a 'financial inability to pay' exception to the WRA." Id. (quoting Schilling, 136




Thompson/Center Arms Co., 504 U.S. 505, 518 n.10, 112 S. Ct. 2101, 119 L. Ed. 2d 308
(1992) (plurality opinion) (rules of statutory construction applicable to criminal statute-
here, rule of lenity-applies to a tax statute with both civil and criminal applications); id.
at 519 (Scalia, J., concurring in judgment) (expressly agreeing with the plurality's
application of that interpretive rule).
                                             3
Allen v. Dameron IV et al., No. 93056-2
(Gordon McCloud, J., concurring)




Wn.2d at 164-66); see also id. at 16 (quoting Morgan v. Kingen, 166 Wn.2d 526,

536-37, 210 P.3d 995 (2009)).

       Once again, I write to emphasize my understanding that this is a holding

limited to the particular facts presented here. Indeed, the majority could not

completely reject a "financial inability to pay" defense to criminal liability without

contradicting controlling United States Supreme Court precedent. Bearden v.

Georgia, 461 U.S. 660, 672-73, 103 S. Ct. 2064,76 L. Ed. 2d 221 (1983) (revoking

probation for nonwillful failure to pay fine "would be contrary to the fundamental

fairness   required     by   the    Fourteenth    Amendment       [to   the    federal

constitution]"). Thus, despite some broad statements in the majority (and in the

Schilling and Morgan decisions on which it relies) about financial inability to pay

being irrelevant to criminal consequences, I take the majority's actual holding as far

more narrow. It is a holding about timing:

       [D]efendants ... say they lacked control. However, the defendants
       misapprehend when having control is critical in circumstances of
       bankruptcy .... A bankruptcy does not excuse the willfulness of an
       individual's exercise of his or her control to not pay wages, especially
       in circumstances where the decision to file for chapter 7 bankruptcy is
       controlled by the individual exercising control over wages.

Majority at 16-17.




                                          4
Allen v. Dameron IV et al., No. 93056-2
(Gordon McCloud, J., concurring)




      To the extent the majority opines that the defendants' decisions to file a

chapter 7 bankruptcy petition supports an inference of willfulness, I read that as a

holding based on the facts of this case. Specifically, as the majority explains, "the

defendants chose to retain Allen, chose when to file for bankruptcy, and, most

importantly, chose to withhold his wages." Id. at 17.

       [T]he defendants had full control over the decision to pay wages up
       until they chose to file for chapter 7 bankruptcy. Then, the defendants
       chose to put further payment of employee wages beyond their control
       by filing a chapter 7 bankruptcy petition. In addition, the defendants
       chose to pay insurance costs with company funds before they paid
       employee wages in full.

I d. Given these specific facts, I completely agree with the majority's conclusion that

"defendants' decision to put the payment of employee wages beyond their control

by filing a chapter 7 petition tends to show their willful withholding of wages under

the WRA." Id.

       With these observations about the limits of the majority's holding, I concur.




                                           5
Allen v. Dameron IV et al., No. 93056-2
(Gordon McCloud, J., concurring)




                                          6